In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-1789

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

S EAN D. P ATRICK,
                                            Defendant-Appellant.


           Appeal from the United States District Court
              for the Eastern District of Wisconsin.
            No. 11-CR-238—Rudolph T. Randa, Judge.


   A RGUED O CTOBER 24, 2012—D ECIDED F EBRUARY 14, 2013




  Before P OSNER, W OOD , and T INDER, Circuit Judges.
  W OOD , Circuit Judge. For several years, Sean Patrick
made his living as a pimp, trafficking both minors and
adult women. His career came to an abrupt halt in
May 2010 when he was arrested in connection with the
shooting death of another Milwaukee pimp. Federal
sex trafficking charges under 18 U.S.C. §§ 371 and 1591
followed; Patrick pleaded guilty to four counts; and the
district court sentenced him to 360 months in prison.
The court made that sentence consecutive to a 20-year
2                                              No. 12-1789

state court sentence that Patrick was serving. Patrick’s
appeal is limited to his sentence. In brief, he argues that
the district court committed procedural error by failing
to discuss his cooperation with the authorities and by
seemingly basing the sentence on extraneous factors.
Because we agree with him that the court did not, so far
as the written record reflects, give adequate considera-
tion to his cooperation, we vacate the sentence and
remand for further proceedings. We have no need to,
and do not, rest this decision on Patrick’s alternative
argument.


                             I
  In 2010 Patrick was arrested for the murder of a fellow
Milwaukee pimp. He pleaded guilty in state court to
reckless homicide and was sentenced to 20 years’ impris-
onment. In his state homicide proceeding, Patrick
provided information about an unresolved kidnapping
and testified against another defendant charged with
prostitution-related crimes. The state’s attorney wrote
a letter affirming that Patrick “provid[ed] detailed and
credible testimony at the trial.” Patrick’s cooperation
was “meaningful and significant,” the letter said, because
his testimony “was probative and most probably
relied upon by the jury.”
  After Patrick pleaded guilty to the state homicide
charges, federal prosecutors indicted him on the
charges that form the basis of the present case: conspiracy
to traffic minor and adult women for the purpose
of prostitution. Patrick again cooperated, this time in
No. 12-1789                                              3

the U.S. government’s prosecution against him. In addi-
tion, he accepted responsibility for the crimes and ac-
knowledged that what he had done was morally and
legally wrong. Patrick described himself as essentially
“two people”: Before he was arrested for the homi-
cide in May 2010, he was a “confused individual who
thought material things and money would buy hap-
piness”; now, he stated, he wants to set an example of
“what happens when you don’t go to school and you
get caught up in thinking money is everything.”
   The probation department calculated an advisory
range under the U.S. Sentencing Guidelines of 360
months to life imprisonment for Patrick’s four sex traf-
ficking offenses. Noting the letter from the state’s
attorney and Patrick’s provision of “enlightening” infor-
mation about the prostitution business, the govern-
ment moved the court to impose a lesser sentence of
300 months’ imprisonment and to provide that this sen-
tence would run concurrently with Patrick’s state sentence.
  At Patrick’s sentencing hearing, the judge discussed
Patrick’s criminal history at length. He expressed his
concern that crime causes poverty and described the
decline of his own childhood neighborhood. He then
commented that it was hard to find “positives” about
Patrick and rejected defense counsel’s suggestion that
Patrick cared about his 12 children, adding this unfortu-
nate remark: “Twelve kids by 10 different women.
I mean, my God, how can you even satisfy 10 different
women? I can’t even satisfy my wife.” He also chastised
Patrick for failing to fulfill his patriotic duty. When re-
4                                               No. 12-1789

minded of the government’s motion for a reduced
sentence based on Patrick’s cooperation, the judge
stated that he would grant the motion by imposing a
360-month sentence rather than a life sentence, but that
this sentence would run consecutively to Patrick’s
20-year state sentence. The government reminded the
judge that it had in fact recommended that the federal
sentence run concurrently with the state sentence. The
judge responded, “I know what the recommendation of
the Government was. But it’s clear that the Court
does not have to accept the recommendation of the Gov-
ernment.” At no point in the record did the judge
explain why he had chosen not to follow the govern-
ment’s recommendation or why, apparently, he gave
such little weight to Patrick’s cooperation.


                             II
  We review a district court’s sentencing determina-
tion both for procedural soundness and for substantive
reasonableness. This case raises only the former point,
which turns here on two issues: whether Patrick’s
sentence ultimately was based on the considerations
identified in 18 U.S.C. § 3553(a) as relevant to the length
of a sentence, and whether the court gave an explana-
tion for its chosen sentence adequate for appellate
review. United States v. Cooper, 591 F.3d 582, 590 (7th Cir.
2010) (citing Gall v. United States, 552 U.S. 38 (2007); Rita
v. United States, 551 U.S. 338 (2007)). If the sentencing
proceeding satisfies these procedural requirements,
we afford a presumption of reasonableness to a sentence
No. 12-1789                                               5

within a properly calculated recommended guidelines
range. Id.; United States v. Figueroa, 622 F.3d 739, 744
(7th Cir. 2010).
   Section 3553(a) requires a sentence to “reflect the seri-
ousness of the offense, promote respect for the law, and
provide just punishment for the offense; to afford
adequate deterrence to criminal conduct; to protect the
public from further crimes of the defendant; and to
provide the defendant with needed educational or voca-
tional training.” Even though a district court does not
need to provide an exhaustive explanation of its
reasons for choosing a particular sentence within the
recommended guideline range, the court must neverthe-
less say enough to allow a reviewing court to assure
itself that the sentence complies with Section 3553(a).
Rita, 551 U.S. at 356 (“The sentencing judge should set
forth enough to statisfy the appellate court that he has
considered the parties’ arguments and has a reasoned
basis for exercising his own legal decisionmaking auth-
ority.”); Figueroa, 622 F.3d at 744.
  In practice, this means that the district court must
give meaningful consideration to the characteristics of
the defendant that might bear on the appropriate
length of a sentence and explain how those charac-
teristics influenced the sentence the court chose. Rita,
551 U.S. at 357 (“Where the defendant or prosecutor
presents nonfrivolous reasons for imposing a different
sentence . . . the judge will normally go further and
explain why he has rejected those arguments.”); United
States v. Miranda, 505 F.3d 785, 792 (7th Cir. 2007);
6                                             No. 12-1789

United States v. Cunningham, 429 F.3d 673, 678 (7th Cir.
2005). A sentencing court is not obliged to engage in
a lengthy discussion of every argument for leniency
that the defendant raises. If a defendant’s argument for
a reduced sentence is clearly without merit—“[i]f
anyone acquainted with the facts would have known
without being told why the judge had not accepted
the argument”—then the judge need not specifically
address that point. Cunningham, 429 F.3d at 679. On the
other hand, if a “defendant’s principal argument . . . was
not so weak as not to merit discussion,” the court must
explain how it took that argument into account or why
it chose to reject the defendant’s position. Id. Otherwise
we have no way of performing our assigned task of
appellate review—a task that requires us to ensure
that the district court adequately considered the Sec-
tion 3553(a) factors. Id.
  In Miranda, we ordered resentencing because the
court failed to address the defendant’s argument for
lenience based on mental illness. 505 F.3d at 792. Even
though it alluded to Miranda’s mental illness, the court
did not explain how it bore upon the Section 3553(a)
factors. What was missing in the record was informa-
tion about the court’s views on whether the de-
fendant’s mental illness altered the amount of punish-
ment necessary for deterrence, made him less deserving
of punishment, or rendered imprisonment inappro-
priate. Id. at 792-93. Likewise in Cunningham, we deter-
mined that the court erred by failing to discuss the de-
fendant’s argument for a more lenient sentence because
of his psychiatric problems and substance abuse.
No. 12-1789                                             7

Cunningham, 429 F.3d at 678-79. We explained that we
could not have “confidence in the judge’s considered
attention to the [Section 3553(a)] factors” when the
judge failed to grapple with a mitigating argument
based on “a ground of recognized legal merit.” Id. at 679.
In a similar vein, in Figueroa we required resentencing
because the court’s discussion of “Figueroa’s native
Mexico, the immigration status of Figueroa and his
sisters, and the conditions and laws in half a dozen
other countries” made it impossible to determine
whether the sentence was properly based on the con-
siderations outlined in section 3553(a) or improperly
based on extraneous materials. Figueroa, 622 F.3d at
741, 743.
  In the present case, Patrick argues not only that
similar irrelevancies accounted for his sentence, but also
that the court failed to consider his most significant
argument for leniency—his cooperation with the auth-
orities. Although the government stressed Patrick’s
violent career as a pimp at the sentencing hearing,
the Assistant U.S. Attorney also made the following
comment:
   Because of [Patrick’s] cooperation in the State—and
   you have the letter. And because of that coopera-
   tion, we are moving downward from the guidelines
   a bit. I’m asking the Court to impose a sentence of
   300 months. That is 25 years. No fine. He should be
   ordered to pay his child support. I would note that
   his child support obligation—he has 12 children—is
   more than $146,000 outstanding. So no fine. Of
8                                                   No. 12-1789

    course the special assessment is mandatory. And
    I believe that five years of supervised release
    would be appropriate.
The AUSA then added that he was asking for a sen-
tence concurrent to the state sentence, not consecutive.
He also elaborated a bit on the assistance that Patrick
had provided, commenting that “it was quite en-
lightening for those of us who had the opportunity to
sit with him.” The district court thus had before it a
solid basis for finding that Patrick’s cooperation had
indeed been meaningful and that it might warrant
some kind of discount on his sentence.
   As we have already stated, however, the court passed
by this point with only the conclusory remark “I was
going to sentence you to life in prison, Mr. Patrick,
because you have ruined the lives, for the rest of their
lives, of a lot of people that you came into contact with . . . .
But because of your cooperation I’m going to sen-
tence you to 360 months.” This statement sheds little if
any light on the judge’s thinking. We can assume that
the judge was interested in assuring that there would
be sufficient marginal deterrence for Patrick’s addi-
tional crimes, but even if he thought that a sentence of
300 months concurrent to the state sentence was not
enough, we have no idea why he believed that a de facto
life sentence was the only alternative. Like the argu-
ments for lenience based on mental illness in Miranda
and Cunningham, Patrick’s argument based on his coop-
eration is “a ground of recognized legal merit” for a
reduced sentence. And this surely was not a frivolous
No. 12-1789                                                 9

argument, given the fact that Patrick was urging
precisely the sentence that the government has recom-
mended.
  Most worrisome is our inability to discern whether
the court appreciated the severity of the sentence it im-
posed, and in particular its equivalence to the life
sentence that it had purportedly rejected. Perhaps a 360-
month sentence concurrent to Patrick’s 20-year state
sentence would not have been problematic, but a 360-
month consecutive sentence in Patrick’s case is effec-
tively a life sentence. Patrick’s sentence runs until he is
86, and the average life expectancy for a male of Patrick’s
age and race is approximately 72 years. (According to
the Center for Disease Control, a 38-year-old black male
is expected to live another 34.6 years, or to the age of
72.6. National Vital Statistics Report, Vol. 54, No. 14 (April
19, 2006) at 22, http://www.cdc.gov/nchs/data/nvsr/nvsr54/
nvsr54_14.pdf.) Because “a sentence of death in prison
is notably harsher than a sentence that stops even a
short period before,” we have stated that “death in
prison is not to be ordered lightly, and the probability
that a convict will not live out his sentence should
certainly give pause to a sentencing court.” United States
v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 2006).
  Had the court looked more carefully at both its
proposed sentence and the credit that it thought
Patrick’s cooperation warranted, it likely would have
recognized the severity of the de facto life sentence that
it was contemplating and either would have rejected
that for something more moderate or would have ex-
10                                            No. 12-1789

plained why it believed that a sentence so much
harsher than the concurrent sentence the government
had recommended was nonetheless reasonable.


                           III
  We therefore remand for resentencing. We make no
prediction on the question whether this will change the
result for Patrick. He was, as the government reminds
us in its brief, a man who recruited disadvantaged
minor girls for prostitution, who subjected them to beat-
ings and other abuse to control them, and who killed a
rival pimp by shooting him with a semi-automatic hand-
gun. Patrick is serving time now for that crime. On the
other hand, both the state authorities and the AUSA
vouched for his cooperation after his arrest. It is up
to the district court to decide how to weigh these compet-
ing factors, focusing solely on the materials properly in
the sentencing record. The case is therefore R EMANDED
for further proceedings consistent with this opinion.
Circuit Rule 36 shall apply on remand.




                          2-14-13